Title: To George Washington from Major General Horatio Gates, 25 May 1779
From: Gates, Horatio
To: Washington, George



Sir,
Providence [R.I.] 25th May 1779.

At Eight O’Clock last Night, I had the Honour to receive Your Excellency’s Letter of (Blank) day of May 1779, by Fredrick Deitz, who says he left Middle Brook Saturday Sen’night. The Letters from the President of the Congress, to the Councils of Massachusetts, & New Hampshire, were immediately forwarded. The Effect of all my former Applications to the three Neighbouring States is as Follows; Connecticut, in a manner decline giving any Aid; urging that New London is threatened, and their Southern Frontier too much exposed to the Ravages of the Enemy. The Copy of Governour Trumbull’s Letter to me upon that Subject, will convince Your Excellency of the Intention of that State.
The inclosed Copy of a Letter from The President of New Hampshire, shews no Troops are to be expected from that Quarter. Massachusetts Bay have Ordered One Regiment to be raised, by giving an Enormous Bounty, which, with the additional Pay they have granted, will, as I am informed by General Cornell who Commands at Tiverton, amount to the extravagant Sum of Forty pounds a Month, ⅌ Man, for the time they are engaged to Serve. As yet, no more than One Hundred and Fifty of this Regiment have arrived at Tiverton, their Rendezvous. I doubt if they will ever amount to Five Hundred, which is but one third of the Stipulated Quota of That State.
The General Return, which I inclose, will shew you how very Deficient This State is, in the Numbers they agreed to provide for their immediate Defence. I think I need not say any more upon the Subject; Your Excellency’s Wisdom, and Experience, will draw all the necessary Conclusions. I must now beg you will turn Your Eyes to the State of the Enemy’s Force upon Rhode-Island. Yesterday, Two German Surgeons Mates, and One Serjeant, with an Inhabitant of Newport, made their Escape to us from the Island. Their intelligence, which Your Excellency will find in the packet, has every mark of Authenticity; and is, I firmly believe, as exact as it is possible for such information to be. Your Excellency will Also find in the Packet, the Examination of a Lad a Mariner on board the Sloop George, taken last Thursday, at a point about Four Miles below East Greenwich.
The Commissions for the First, and Second Rhode-Island Regiments, received by The Express, are delivered to the Officers Commanding those Corps.
I have attentively considered the Contents of Your Excellency’s Letter; and think with you, that the States in General are shamefully tardy in providing their Quotas of Troops. It is to be feared that, nothing less than some great Misfortune will bring them to a proper Sense of their Duty.
As I am totally unacquainted with the plans in Contemplation between Your Excellency, and the Congress, I shall not presume to give any Opinion upon them. I have already informed You, that I think a formidable Expedition with Cannon, with a view to reduce the Fort of Niagara, is, in Our present Circumstances, highly improper. Nothing that I conceive, can be attempted with reasonable hopes of Success, in the Back Country, but in the manner that the Surprize upon the Onandagas was conducted. Pitsburgh, Wyoming, and some advanced Post between them, might be good places whence such large Scouts might be detached. Could a Blow have been Struck upon the Senecas, at the same Instant with that at Onondaga, it might have Ended the Indian War.
I have not obtained an Authentic Account of what Number of The Enemy went from New York, in the Embarkation Your Excellency mentions to have taken place. Whither that Force is Bound, and what are Your Designs in consequence of that movement; what reinforcement it is expected the Enemy will send, & what we are to depend upon from the House of Bourbon, are Objects so intimately connected, that the one can be viewed but imperfectly without the other; but since I can neither Advise, nor reason without the means, I Shall Silently wish for the Independence, Peace, and Freedom, of the United States.
Inclosed is an Extract of a Letter just received from Carolina. By this, it seems, General Lincoln was in a prosperous Situation: I pray Heaven it may be so!
The Money lately sent to this Department, will barely pay the Arrears due to the Troops, and Militia, as part of General Spencer’s were yet to settle with, and all of General Sullivan’s Command. The parts of Rations, &c., of which I wrote to Your Excellency in my last Letter, remains unpaid; many, if not all the Continental Troops, might be reinlisted for the War, but without money down, that cannot be done; I must desire Your Excellency to request The Congress to Order a further Supply of Money to this Department. I am Sir Your Excellencys most Obedient Humble Servant
Horatio Gates
